DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.

This action is responsive to the original application filed on 11/9/2017 and the Remarks and Amendments filed on 6/29/2021.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 1 in claim 1 and its dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
a step for determining significant features of a first analytics data set relative to an analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining significant features for analytics data relative to an analytics metric, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
a step for determining correlations between features of a second analytics data set and the significant features of the first analytics data set, wherein the features of the second analytics data set are different from the significant features of the first analytics data set:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining correlations between features of a first and second analytics data set, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the correlations between the features of the second analytics data set and the significant features of the first analytics data set: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of degenerating an analytics insight using correlations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. This claim does not recite any additional elements that integrate the abstract idea into a practical application, and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  This claim does not recite any additional elements that provides significantly more than the above identified abstract ideas.  As such, the claim is ineligible.


Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “identifying a subset of users from a second set of users from the second analytics data set likely to perform one or more actions associated with the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying users likely to perform an action, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein performing the step for determining the correlation between features of the second analytics data set and the significant features of the first analytics data set requires less computational resources than performing the step for determining significant features of the first analytics data set relative to the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a correlation, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

	 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 5 are rejected under 35 U.S.C. § 103 as being obvious over Podgorny et al (US 9947028 B1, hereinafter “Podgorny”) in view of Pobbathi et al. (US 20130097158 A1, hereinafter “Pobbathi”).

Regarding claim 1, Podgorny discloses [i]n a digital medium environment for collecting and analyzing analytics data, a method of projecting learning from a data set onto a different data set comprising: (Abstract; “A computer-implemented method of increasing the online conversion rate of potential users to a computer-hosted service is described. The method includes a computing device receiving a browser request from a potential user, the computing device receiving user-specific data as part of the browser request. The computing device inputs the user-specific data into a conversion model executed by the computing device and outputs a conversion score for the potential user based on the model”, the learning being accomplished using a conversion model
a step for determining significant features of a first analytics dataset relative to an analytics metric (Column 3, Lines 20-67; the user specific data  is the first analytics dataset; and Column 4, Lines 22-27; the conversion score is the analytics metric; and Column 7, Lines 11-15; “Next, as seen in operation 50, machine learning is applied to the data contained in the database to select and weight the user-specific information into a predictive conversion model 18 that is then able to output a conversion score 28 for new user”, which discloses, under a broadest reasonable interpretation of the claim language, determining significant features of the first analytics dataset (user specific data) by weighting the user specific information relative to an analytics metric or conversion score)
Podgorny fails to explicitly disclose a step for determining correlations between features of a second analytics data set and the significant features of the first analytics data set, wherein the features of the second analytics data set are different from the significant features of the first analytics data set; generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the correlations between the features of the second analytics data set and the significant features of the first analytics data set.
Pobbathi discloses a step for determining correlations between features of a second analytics data set and the significant features of the first analytics data set, ([0049]; “The first one is homogeneous feature correlation hidden in the overlapped feature space, i.e., correlation between X.sup.(tc) and X.sup.(sc), which is the focus of traditional homogeneous transfer learning. The second one is heterogeneous feature correlation hidden in the dedicated feature spaces, i.e., correlation between X.sup.(td) and X.sup.(sd)”, which discloses determining correlations between features of a first (source) data set and features of a second (target) data set; and [0048]; “In heterogeneous transfer learning, given target domain data, X.sup.(td), X.sup.(tc), and Y.sup.(t), and source domain data, X.sup.(sd), X.sup.(sc), and Y.sup.(s), they are three types of domain difference to impede directly applying source domain data to the target domain: different dedicated feature spaces”, which discloses the different features for the two datasets (source and target domains) in the context of heterogeneous transfer learning)
wherein the features of the second analytics data set are different from the significant features of the first analytics data set; ([0048]; “In heterogeneous transfer learning, given target domain data, X.sup.(td), X.sup.(tc), and Y.sup.(t), and source domain data, X.sup.(sd), X.sup.(sc), and Y.sup.(s), they are three types of domain difference to impede directly applying source domain data to the target domain: different dedicated feature spaces”, which discloses the different features for the two datasets (source and target domains) in the context of heterogeneous transfer learning; and [0053]; “Generate dedicated features: Similarly, the dedicated features of the target domain and source domain in the heterogeneous feature spaces are generated according to the following probabilities”; and [0046]; “For totally heterogeneous transfer learning, the feature spaces for the different domains have no overlapping, i.e., d.sub.c=0”)
generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the correlations between the features of the second analytics data set and the significant features of the first analytics data set ([0045]; “However, in many real-world applications, ranking over multiple related heterogeneous domains becomes a common situation, where in some domains there may be a relatively large amount of training data, while in some other domains there is very little training data. Therefore, how to leverage labeled information from a related heterogeneous domain to improve ranking in a target domain has become a problem of great interests. In this embodiment, the cross-domain ranking model includes a novel probabilistic, cross-domain ranking model to address this problem. The model learns common latent features for multi-domain data in heterogeneous feature spaces”, the learning of common latent features for multi-domain data being the generated analytics insight for the features of the second analytics data set (target domain) relative to the analytics metric using the correlations (the heterogeneous feature correlation discussed in [0049] of Pobbathi) between the features of the second analytics data set and the features of the first analytics data set; and [0060]; “By using the cross-domain ranking model, it is capable of capturing different types of domain correlation cross heterogeneous domains, homogeneous feature correlation, heterogeneous feature correlation, and label correlation. The cross-domain ranking model is also applicable to various applications with different data distribution assumptions and is flexible for both homogeneous transfer learning and heterogeneous transfer learning” (emphasis added))
Podgorny and Pobbathi are analogous art because both are concerned with the use of machine learning to analyze data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the correlations, features, and analytics insight of Pobbathi with the method of Podgorny to yield the predictable result of a step for determining correlations between features of a second analytics data set and the significant features of the first analytics data set, wherein the features of the second analytics data set are different from the significant features of the first analytics data set; generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the correlations between the features of the second analytics data set and the significant features of the first analytics data set. The motivation for doing so would be to leverage labeled information from a related heterogeneous domain to improve ranking in a target domain (Pobbathi; [0045]).

Regarding claim 2, the rejection of claim 1 is incorporated and Podgorny further discloses wherein generating the analytics insight comprises identifying a subset of users from a second set of users from the second analytics data set likely to perform one or more actions associated with the analytics metric (Column 4, Line 9; “conversion score” is used to identify a subset of users likely to perform an action such as a click conversion associated with the analytics metric, which is the conversion score).

Regarding claim 5, the rejection of claim 1 is incorporated and Podgorny further discloses wherein performing the step for determining the correlation between features of the second analytics data set and the significant features of the first analytics data set requires less computational resources than performing the step for determining significant features of the first analytics data set relative to the analytics metric (Column 7, Lines 16-27).

Claims 7, 9-13, and 16-20 are rejected under 35 U.S.C. § 103 as being obvious over Podgorny in view of Pobbathi and further in view of Deng et al. (Deng et al., “Generalized Hidden-Mapping Ridge Regression, Knowledge-Leveraged Inductive Transfer Learning for Neural Networks, Fuzzy Systems and Kernel Methods”, Dec. 2014, IEEE TRANSACTIONS ON CYBERNETICS, VOL. 44, NO. 12, pp. 2585-2599, hereinafter “Deng1”).

Regarding claim 7, Podgorny discloses [a] non-transitory computer readable medium storing instructions for projecting learning from a data set onto a different data set, wherein the instructions, when executed by at least one processor, cause a computing system to (Abstract; “A computer-implemented method of increasing the online conversion rate of potential users to a computer-hosted service is described. The method includes a computing device receiving a browser request from a potential user, the computing device receiving user-specific data as part of the browser request. The computing device inputs the user-specific data into a conversion model executed by the computing device and outputs a conversion score for the potential user based on the model”, the learning being accomplished using a conversion model)
analyze, utilizing a trained machine learning model, a first analytics data set associated with a first set of users to determine significant features of the first analytics data set relative to an analytics metric (Column 3, Lines 20-67; the user specific data  is the first analytics dataset; and Column 4, Lines 22-27; the conversion score is the analytics metric; and Column 7, Lines 11-15; “Next, as seen in operation 50, machine learning is applied to the data contained in the database to select and weight the user-specific information into a predictive conversion model 18 that is then able to output a conversion score 28 for new user”, which discloses, under a broadest reasonable interpretation of the claim language, determining significant features of the first analytics dataset (user specific data) by weighting the user specific information relative to an analytics metric or conversion score; and Column 5, Lines 36-37; “Machine learning on this training data set is then used to generate the conversion model 18”)
the second analytics data set associated with a second set of users (Column 7, Lines 11-15; “Next, as seen in operation 50, machine learning is applied to the data contained in the database to select and weight the user-specific information into a predictive conversion model 18 that is then able to output a conversion score 28 for new user”, which discloses a second new set of users)
Podgorny fails to explicitly disclose determine, utilizing a regression model, correlations between features of a second analytics data set and the first set of significant features of the first analytics data set to determine, relative to the analytics metric, a projected second set of significant features in the second analytics data, wherein the projected second set of significant features differ from the first set of significant features of the first analytics data set; and generate an analytics insight for the features of the second analytics data set relative to the analytics metric using the projected second set of significant features.
Pobbathi discloses determine, utilizing a regression model, correlations between features of a second analytics data set and the first set of significant features of the first analytics data set to determine, relative to the analytics metric, a projected second set of significant features in the second analytics data ([0049]; “The first one is homogeneous feature correlation hidden in the overlapped feature space, i.e., correlation between X.sup.(tc) and X.sup.(sc), which is the focus of traditional homogeneous transfer learning. The second one is heterogeneous feature correlation hidden in the dedicated feature spaces, i.e., correlation between X.sup.(td) and X.sup.(sd)”, which discloses determining correlations between features of a first (source) data set and features of a second (target) data set; and [0048]; “In heterogeneous transfer learning, given target domain data, X.sup.(td), X.sup.(tc), and Y.sup.(t), and source domain data, X.sup.(sd), X.sup.(sc), and Y.sup.(s), they are three types of domain difference to impede directly applying source domain data to the target domain: different dedicated feature spaces”, which discloses the different features for the two datasets (source and target domains) in the context of heterogeneous transfer learning; and [0052]; “The common features of the target domain and source domain in the shared feature space are generated according to the following probabilities . . . Based on formulations (5) and (6), the features of the two domains in the shared feature space are generated according to their latent factors with the same basis matrix P(c), which transfers knowledge cross the domains”, the shared feature space being, under a BRI,  the resultant projected second set of significant features in the second analytics data or target domain)
wherein the projected second set of significant features differ from the first set of significant features of the first analytics data set ([0049]; “In a second phase, a second, different subset of samples f.sub.2 can be selected. The second subset of samples f.sub.2 can be selected from all the features of dataset in a similar manner to first subset of features f.sub.1”, which suggests that the features of the second analytics data set are different from the significant features of the first analytics data set)
generate an analytics insight for the features of the second analytics data set relative to the analytics metric using the projected second set of significant features ([0045]; “However, in many real-world applications, ranking over multiple related heterogeneous domains becomes a common situation, where in some domains there may be a relatively large amount of training data, while in some other domains there is very little training data. Therefore, how to leverage labeled information from a related heterogeneous domain to improve ranking in a target domain has become a problem of great interests. In this embodiment, the cross-domain ranking model includes a novel probabilistic, cross-domain ranking model to address this problem. The model learns common latent features for multi-domain data in heterogeneous feature spaces”, the learning of common latent features for multi-domain data being the generated analytics insight for the features of the second analytics data set (target domain) relative to the analytics metric using the correlations (the heterogeneous feature correlation discussed in [0049] of Pobbathi) between the features of the second analytics data set and the features of the first analytics data set; and [0060]; “By using the cross-domain ranking model, it is capable of capturing different types of domain correlation cross heterogeneous domains, homogeneous feature correlation, heterogeneous feature correlation, and label correlation. The cross-domain ranking model is also applicable to various applications with different data distribution assumptions and is flexible for both homogeneous transfer learning and heterogeneous transfer learning” (emphasis added))
The motivation to combine Podgorny and Pobbathi is the same as discussed above with respect to claim 1.
Deng1 discloses determine, utilizing a regression model, correlations between features (Abstract; “In this regard, the generalized hidden-mapping ridge regression (GHRR) method is introduced in order to train various types of classical intelligence models, including neural networks, fuzzy logical systems and kernel methods. Furthermore, the knowledge leverage based transfer learning mechanism is integrated with GHRR to realize the inductive transfer learning method called transfer GHRR (TGHRR). Since the information from the induced knowledge is much clearer and more concise than that from the data in the source domain, it is more convenient to control and balance the similarity and difference of data distributions between the source and target domains”, which discloses the use of a regression or ridge regression model to determine correlations between features or hidden maps; and Page 2587, Column 1; “Feature-representation-transfer approach”; this section discloses the determination of correlations in the context of transfer learning between features using a regression model using a ridge regression learning method; and Page 2589, Column 1; “In essence, the idea of GHRR is to obtain a linear regression model in a hidden-mapping feature space . . . In other words, we will show that the learning of these models can be transformed to the learning of a linear regression model in a hidden mapping feature space”).
Podgorny, Pobbathi, and Deng1 are analogous art because all are concerned with the use of machine learning to analyze data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the regression model of Deng2 with the method of Podgorny and feature correlation of Pobbathi to yield the predictable result of determine, utilizing a regression model, correlations between features of a second analytics data set and the first set of significant features of the first analytics data set to determine, relative to the analytics metric, a projected second set of significant features in the second analytics data. The motivation for doing so would be to provide for a stronger and more robust knowledge-leverage mechanism (Deng1; Conclusion).

Regarding claim 9, the rejection of claim 7 is incorporated but Podgorny fails to explicitly disclose determine the correlations between the features of the second analytics data set and the first set of significant features of the first analytics data set utilizing the regression model comprising at least one of a LASSO regression model, a Ridge regression model, an Elastic Net regression model, or a regularized random forest model.
Pobbathi discloses determine the correlations between the features of the second analytics data set and the first set of significant features of the first analytics data set utilizing the regression model comprising at least one of a LASSO regression model, a Ridge regression model, an Elastic Net regression model, or a regularized random forest model (Abstract; “In this regard, the generalized hidden-mapping ridge regression (GHRR) method is introduced in order to train various types of classical intelligence models, including neural networks, fuzzy logical systems and kernel methods. Furthermore, the knowledge leverage based transfer learning mechanism is integrated with GHRR to realize the inductive transfer learning method called transfer GHRR (TGHRR). Since the information from the induced knowledge is much clearer and more concise than that from the data in the source domain, it is more convenient to control and balance the similarity and difference of data distributions between the source and target domains”, which discloses the use of a regression or ridge regression model to determine correlations between features or hidden maps; and Page 2587, Column 1; “Feature-representation-transfer approach”; this section discloses the determination of correlations in the context of transfer learning between features using a regression model using a ridge regression learning method; and Page 2589, Column 1; “In essence, the idea of GHRR is to obtain a linear regression model in a hidden-mapping feature space . . . In other words, we will show that the learning of these models can be transformed to the learning of a linear regression model in a hidden mapping feature space”).
The motivation to combine Podgorny, Pobbathi, and Deng1 is the same as discussed above with respect to claim 7.

Regarding claim 10, the rejection of claim 7 is incorporated and Podgorny further discloses wherein the second analytics data set does not include data for the analytics metric (Column 7, Lines 1-15).

Regarding claim 11, the rejection of claim 7 is incorporated but Podgorny fails to explicitly disclose determine the correlations between the features of the second analytics data set and the first set of significant features of the first analytics data set by projecting the features of the second analytics data set onto the first set of significant features of the first analytics data set.
Pobbathi discloses determine the correlations between the features of the second analytics data set and the first set of significant features of the first analytics data set by projecting the features of the second analytics data set onto the first set of significant features of the first analytics data set ([0049]; “The first one is homogeneous feature correlation hidden in the overlapped feature space, i.e., correlation between X.sup.(tc) and X.sup.(sc), which is the focus of traditional homogeneous transfer learning. The second one is heterogeneous feature correlation hidden in the dedicated feature spaces, i.e., correlation between X.sup.(td) and X.sup.(sd)”, which discloses determining correlations between features of a first (source) data set and features of a second (target) data set; and [0048]; “In heterogeneous transfer learning, given target domain data, X.sup.(td), X.sup.(tc), and Y.sup.(t), and source domain data, X.sup.(sd), X.sup.(sc), and Y.sup.(s), they are three types of domain difference to impede directly applying source domain data to the target domain: different dedicated feature spaces”, which discloses the different features for the two datasets (source and target domains) in the context of heterogeneous transfer learning; and [0052]; “The common features of the target domain and source domain in the shared feature space are generated according to the following probabilities . . . Based on formulations (5) and (6), the features of the two domains in the shared feature space are generated according to their latent factors with the same basis matrix P(c), which transfers knowledge cross the domains”, the shared feature space being, under a BRI,  the resultant projected second set of significant features in the second analytics data or target domain).
The motivation to combine Podgorny and Pobbathi is the same as discussed above with respect to claim 1.

Regarding claim 12, the rejection of claim 7 is incorporated and Podgorny further discloses generate the analytics insight by identifying a subset of users from the second set of users likely to perform one or more actions associated with the analytics metric (Column 4, Line 9; “conversion score” is used to identify a subset of users likely to perform an action such as a click conversion associated with the analytics metric, which is the conversion score).

Regarding claim 13, Podgorny discloses [a] system for projecting learning from a data set onto a different data set comprising: one or more memory devices comprising: a first analytics data set associated with a first set of users, and a second analytics data set associated with a second set of users; one or more computing devices configured to cause the system to: (Abstract; “A computer-implemented method of increasing the online conversion rate of potential users to a computer-hosted service is described. The method includes a computing device receiving a browser request from a potential user, the computing device receiving user-specific data as part of the browser request. The computing device inputs the user-specific data into a conversion model executed by the computing device and outputs a conversion score for the potential user based on the model”, the learning being accomplished using a conversion model)
analyze the first analytics data set to determine a first set of significant features of the first analytics data set relative to an analytics metric utilizing a trained machine learning model to determine weights for features of the first analytics data set, the weights indicating an influence of the features of the first analytics data set on the analytics metric (Column 3, Lines 20-67; the user specific data  is the first analytics dataset; and Column 4, Lines 22-27; the conversion score is the analytics metric; and Column 7, Lines 11-15; “Next, as seen in operation 50, machine learning is applied to the data contained in the database to select and weight the user-specific information into a predictive conversion model 18 that is then able to output a conversion score 28 for new user”, which discloses, under a broadest reasonable interpretation of the claim language, determining significant features of the first analytics dataset (user specific data) by weighting the user specific information relative to an analytics metric or conversion score; and Column 5, Lines 36-37; “Machine learning on this training data set is then used to generate the conversion model 18”)
the second analytics data set associated with a second set of users (Column 7, Lines 11-15; “Next, as seen in operation 50, machine learning is applied to the data contained in the database to select and weight the user-specific information into a predictive conversion model 18 that is then able to output a conversion score 28 for new user”, which discloses a second new set of users)
Podgorny fails to explicitly disclose determine, utilizing a regression model, correlations between features of the second analytics data set and the first set of significant features of the first analytics data set by projecting the features of the second analytics data set onto the first set of significant features of the first analytics data set; generate a model of significance of the features of the second analytics data set relative to the analytics metric by combining the correlations and the weights; determine, relative to the analytics metric, a projected second set of significant features in the second analytics data set by utilizing the model of significance, wherein the projected second set of significant features of the second analytics data set are different from the first set of significant features of the first analytics data set; generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the projected second set of significant features.
Pobbathi discloses determine, utilizing a regression model, correlations between features of the second analytics data set and the first set of significant features of the first analytics data set by projecting the features of the second analytics data set onto the first set of significant features of the first analytics data se ([0049]; “The first one is homogeneous feature correlation hidden in the overlapped feature space, i.e., correlation between X.sup.(tc) and X.sup.(sc), which is the focus of traditional homogeneous transfer learning. The second one is heterogeneous feature correlation hidden in the dedicated feature spaces, i.e., correlation between X.sup.(td) and X.sup.(sd)”, which discloses determining correlations between features of a first (source) data set and features of a second (target) data set; and [0048]; “In heterogeneous transfer learning, given target domain data, X.sup.(td), X.sup.(tc), and Y.sup.(t), and source domain data, X.sup.(sd), X.sup.(sc), and Y.sup.(s), they are three types of domain difference to impede directly applying source domain data to the target domain: different dedicated feature spaces”, which discloses the different features for the two datasets (source and target domains) in the context of heterogeneous transfer learning; and [0052]; “The common features of the target domain and source domain in the shared feature space are generated according to the following probabilities . . . Based on formulations (5) and (6), the features of the two domains in the shared feature space are generated according to their latent factors with the same basis matrix P(c), which transfers knowledge cross the domains”, the shared feature space being, under a BRI,  the resultant projected second set of features in the second analytics data or target domain)
generate a model of significance of the features of the second analytics data set relative to the analytics metric by combining the correlations and the weights ([0045-60]; the paragraphs disclose the generating the model of significance (cross-domain ranking model) of the features for the second analytics data (target domain) relative to the analytics metric by combining the correlations and the weights (labels))
determine, relative to the analytics metric, a projected second set of significant features in the second analytics data set by utilizing the model of significance, wherein the projected second set of significant features of the second analytics data set are different from the first set of significant features of the first analytics data set ([0049]; “The first one is homogeneous feature correlation hidden in the overlapped feature space, i.e., correlation between X.sup.(tc) and X.sup.(sc), which is the focus of traditional homogeneous transfer learning. The second one is heterogeneous feature correlation hidden in the dedicated feature spaces, i.e., correlation between X.sup.(td) and X.sup.(sd)”, which discloses determining correlations between features of a first (source) data set and features of a second (target) data set; and [0048]; “In heterogeneous transfer learning, given target domain data, X.sup.(td), X.sup.(tc), and Y.sup.(t), and source domain data, X.sup.(sd), X.sup.(sc), and Y.sup.(s), they are three types of domain difference to impede directly applying source domain data to the target domain: different dedicated feature spaces”, which discloses the different features for the two datasets (source and target domains) in the context of heterogeneous transfer learning; and [0052]; “The common features of the target domain and source domain in the shared feature space are generated according to the following probabilities . . . Based on formulations (5) and (6), the features of the two domains in the shared feature space are generated according to their latent factors with the same basis matrix P(c), which transfers knowledge cross the domains”, the shared feature space being, under a BRI,  the resultant projected second set of features in the second analytics data or target domain; and [0049]; “In a second phase, a second, different subset of samples f.sub.2 can be selected. The second subset of samples f.sub.2 can be selected from all the features of dataset in a similar manner to first subset of features f.sub.1”, which suggests that the features of the second analytics data set are different from the significant features of the first analytics data set)
generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the projected second set of significant features (([0045]; “However, in many real-world applications, ranking over multiple related heterogeneous domains becomes a common situation, where in some domains there may be a relatively large amount of training data, while in some other domains there is very little training data. Therefore, how to leverage labeled information from a related heterogeneous domain to improve ranking in a target domain has become a problem of great interests. In this embodiment, the cross-domain ranking model includes a novel probabilistic, cross-domain ranking model to address this problem. The model learns common latent features for multi-domain data in heterogeneous feature spaces”, the learning of common latent features for multi-domain data being the generated analytics insight for the features of the second analytics data set (target domain) relative to the analytics metric using the correlations (the heterogeneous feature correlation discussed in [0049] of Pobbathi) between the features of the second analytics data set and the features of the first analytics data set; and [0060]; “By using the cross-domain ranking model, it is capable of capturing different types of domain correlation cross heterogeneous domains, homogeneous feature correlation, heterogeneous feature correlation, and label correlation. The cross-domain ranking model is also applicable to various applications with different data distribution assumptions and is flexible for both homogeneous transfer learning and heterogeneous transfer learning” (emphasis added))
The motivation to combine Podgorny and Pobbathi is the same as discussed above with respect to claim 1.
Deng1 discloses determine, utilizing a regression model, correlations between features (Abstract; “In this regard, the generalized hidden-mapping ridge regression (GHRR) method is introduced in order to train various types of classical intelligence models, including neural networks, fuzzy logical systems and kernel methods. Furthermore, the knowledge leverage based transfer learning mechanism is integrated with GHRR to realize the inductive transfer learning method called transfer GHRR (TGHRR). Since the information from the induced knowledge is much clearer and more concise than that from the data in the source domain, it is more convenient to control and balance the similarity and difference of data distributions between the source and target domains”, which discloses the use of a regression or ridge regression model to determine correlations between features or hidden maps; and Page 2587, Column 1; “Feature-representation-transfer approach”; this section discloses the determination of correlations in the context of transfer learning between features using a regression model using a ridge regression learning method; and Page 2589, Column 1; “In essence, the idea of GHRR is to obtain a linear regression model in a hidden-mapping feature space . . . In other words, we will show that the learning of these models can be transformed to the learning of a linear regression model in a hidden mapping feature space”).
The motivation to combine Podgorny, Pobbathi, and Deng1 is the same as discussed above with respect to claim 1.

Regarding claim 16, the rejection of claim 13 is incorporated and Podgorny further discloses generate an additional model reflecting an influence of the first set of significant features on the analytics metric (Column 7, Line 1-26; Column 9, Lines 11-33; and Table 1).

Regarding claim 17, the rejection of claims 13 and 16 are incorporated and Podgorny further discloses substituting the correlations for the first set of significant features of the first analytics data set in the additional model (Column 8, Lines 14-29; and Table 1).

Regarding claim 18, the rejection of claim 13 is incorporated and Podgorny further discloses generate projected weights indicating a projected influence of the features of the second analytics data set on the analytics metric (Column 7, Line 1-26).
Regarding claim 19, the rejection of claims 13 and 18 are incorporated and Podgorny further discloses determine the projected second set of significant features of the second analytics data set relative to the analytics metric using the projected weights (Column 7, Line 1-26).

Regarding claim 20, the rejection of claim 13 is incorporated and Podgorny further discloses generate the analytics insight for the second analytics data set relative to the analytics metric by: determining probabilities of users of performing one or more actions leading to the analytics metric; and identifying segments of users with high probabilities to target in a campaign directed to the analytics metric (Column 6, Lines 8-64; and Figure 6).

Claim 3 is rejected under 35 U.S.C. § 103 as being obvious over Podgorny in view of Pobbathi and further in view of Mohamed et al. (US 10417350 B1, hereinafter “Mohamed”).


Regarding claim 3, the rejection of claim 1 is incorporated but Podgorny fails to explicitly disclose generating correlation coefficients for the features of the second analytics data set using a regression analysis
Mohamed discloses generating correlation coefficients for the features of the second analytics data set using a regression analysis (Column 6, Lines 21-28; “For example, if a logistic regression model is being used for classification, the weights or coefficients associated with different various tokens (or features derived from the tokens) may be examined within the training data examples which are mapped to a particular class C1, and combinations of tokens whose presence is highly correlated (e.g., with coefficients above a selected threshold) with the C1 class prediction may be identified as ITCs with respect to C1”, which discloses generating correlation coefficients (coefficients above a threshold) for features of a dataset using a regression analysis (logistic regression model)).
Podgorny, Pobbathi, and Mohamed are analogous art because all are concerned with the use of machine learning to analyze data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the regression analysis of Mohamed with the method of Podgorny and Pobbathi to yield the predictable result of wherein performing the step for determining the correlations between the features of the second analytics data set and the determined significant features of the first analytics data set comprises generating correlation coefficients for the features of the second analytics data set using a regression analysis. The motivation for doing so would be to adapt a trained classification model to handle input in different languages (Mohamed; Column 6, Lines 17-19).

Claim 4 is rejected under 35 U.S.C. § 103 as being obvious over Podgorny in view of Pobbathi and further in view of Deng et al. (Deng et al., “Feature Selection via Regularized Trees”, June 15, 2012, WCCI 2012 IEEE World Congress on Computational Intelligence, pp. 1-8, hereinafter “Deng2”).

Regarding claim 4, the rejection of claims 1 and 3 are incorporated and Podgorny further discloses the significant features of the first dataset (Column 3, Lines 20-67; the user specific data  is the first analytics dataset; and Column 4, Lines 22-27; the conversion score is the analytics metric; and Column 7, Lines 11-15; “Next, as seen in operation 50, machine learning is applied to the data contained in the database to select and weight the user-specific information into a predictive conversion model 18 that is then able to output a conversion score 28 for new user”, which discloses, under a broadest reasonable interpretation of the claim language, determining significant features of the first analytics dataset (user specific data) by weighting the user specific information relative to an analytics metric or conversion score).
Podgorny fails to explicitly disclose utilizing a regularized random forest to project the features of the second analytics data set onto the significant features of the first analytics data set.
Deng2 discloses utilizing a regularized random forest to project the features of the second analytics data set onto the significant features of the first analytics data set (Abstract; “We propose a tree regularization framework, which enables many tree models to perform feature selection efficiently”, which discloses the use of a regularized random forest to project or determine features; and Page 1, Column 2; “We propose a tree regularization framework for feature selection in decision trees. The regularization framework avoids selecting a new feature for splitting the data in a tree node when that feature produces a similar gain (e.g. information gain) to features already selected, and thus produces a compact feature subset. The regularization framework only requires a single model to be built, and can be easily added to a wide range of tree-based models which use one feature for splitting data at a node”, which again discloses the use of regularized random forest to create or project a feature set; and Page 4, Algorithm 1; the algorithm discloses the regularized random tree model that is used to project or create features for the two class dataset shown in figure 1).
Podgorny, Pobbathi, and Deng2 are analogous art because all are concerned with the use of machine learning to analyze data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the regularized random forest of Deng2 with the method of Podgorny and Pobbathi to yield the predictable result of utilizing a regularized random forest to project the features of the second analytics data set onto the significant features of the first analytics data set. The motivation for doing so would be to provide for an effective and efficient feature selection solution for many practical problems (Deng2; Abstract).
Claim 6 is rejected under 35 U.S.C. § 103 as being obvious over Podgorny in view of Pobbathi and further in view of Deng et al. (Deng et al., "Guided Random Forest in the RRF Package", Nov. 18, 2013, arXiv 1306.0237v1, pp. 1-2, hereinafter “Deng3”).

Regarding claim 6, the rejection of claim 1 is incorporated but Podgorny fails to explicitly disclose utilizing a guided regularized random forest machine learning model to determine the significant features of the first analytics data set. 
Deng3 discloses utilizing a guided regularized random forest machine learning model to determine the significant features of the first analytics data set (Abstract; “we propose the guided random forest (GRF) for feature selection”; and Page 2, Conclusion; “The guided random forest (GRF) is proposed here for feature selection, particularly, for gene classification in this work”).
Podgorny, Pobbathi, and Deng3 are analogous art because all are concerned with the use of machine learning to analyze analytics data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the guided regularized random forest ML model of Deng3 with the method of Podgorny and Pobbathi to yield the predictable result of utilizing a guided regularized random forest machine learning model to determine the significant features of the first analytics data set. The motivation for doing so would be to provide for improved feature selection (Deng3; Abstract).

Claim 8 and 14 are rejected under 35 U.S.C. § 103 as being obvious over Podgorny in view of Pobbathi and Deng 1 and further in view of Deng3.

Regarding claims 8 and 14, the rejection of claims 7 and 13 are incorporated but Podgorny fails to explicitly disclose analyze the first analytics data set associated with the first set of users to determine the first set of significant features of the first analytics data set relative to the analytics metric by utilizing the trained machine learning model comprising one or more of. a regularized random forest machine learning model; a guided regularized random forest machine learning model; or an adaptive boosting machine learning model. 
Deng3 discloses analyze the first analytics data set associated with the first set of users to determine the first set of significant features of the first analytics data set relative to the analytics metric by utilizing the trained machine learning model comprising one or more of. a regularized random forest machine learning model; a guided regularized random forest machine learning model; or an adaptive boosting machine learning model (Abstract; “we propose the guided random forest (GRF) for feature selection”; and Page 2, Conclusion; “The guided random forest (GRF) is proposed here for feature selection, particularly, for gene classification in this work”).
Podgorny, Pobbathi, Deng1, and Deng3 are analogous art because all are concerned with the use of machine learning to analyze analytics data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the guided regularized random forest ML model of Deng3 with the method of Podgorny and Pobbathi and Deng1 to yield the predictable result of utilizing a guided regularized random forest machine learning model to determine the significant features of the first analytics data set. The motivation for doing so would be to provide for improved feature selection (Deng3; Abstract).

Claim 15 is rejected under 35 U.S.C. § 103 as being obvious over Podgorny in view of Pobbathi and Deng1 and further in view of Deng2.


Regarding claim 15, the rejection of claim 13 is incorporated and Podgorny further discloses the first set of significant features of the first analytics dataset (Column 3, Lines 20-67; the user specific data  is the first analytics dataset; and Column 4, Lines 22-27; the conversion score is the analytics metric; and Column 7, Lines 11-15; “Next, as seen in operation 50, machine learning is applied to the data contained in the database to select and weight the user-specific information into a predictive conversion model 18 that is then able to output a conversion score 28 for new user”, which discloses, under a broadest reasonable interpretation of the claim language, determining significant features of the first analytics dataset (user specific data) by weighting the user specific information relative to an analytics metric or conversion score).
Podgorny fails to explicitly disclose project the features of the second analytics data set onto the first set of significant features of the first analytics data set by utilizing the regression model comprising one or more of: a Ridge Regression; an Elastic Net Regression; or a regularized random forest.
Deng2 discloses project the features of the second analytics data set onto the first set of significant features of the first analytics data set by utilizing the regression model comprising one or more of: a Ridge Regression; an Elastic Net Regression; or a regularized random forest (Abstract; “We propose a tree regularization framework, which enables many tree models to perform feature selection efficiently”, which discloses the use of a regularized random forest to project or determine features; and Page 1, Column 2; “We propose a tree regularization framework for feature selection in decision trees. The regularization framework avoids selecting a new feature for splitting the data in a tree node when that feature produces a similar gain (e.g. information gain) to features already selected, and thus produces a compact feature subset. The regularization framework only requires a single model to be built, and can be easily added to a wide range of tree-based models which use one feature for splitting data at a node”, which again discloses the use of regularized random forest to create or project a feature set; and Page 4, Algorithm 1; the algorithm discloses the regularized random tree model that is used to project or create features for the two class dataset shown in figure 1).
Podgorny, Pobbathi, Deng1, and Deng2 are analogous art because all are concerned with the use of machine learning to analyze data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the regularized random forest of Deng2 with the method of Podgorny and Pobbathi and Deng1 to yield the predictable result of project the features of the second analytics data set onto the first set of significant features of the first analytics data set by utilizing the regression model comprising one or more of: a Ridge Regression; an Elastic Net Regression; or a regularized random forest. The motivation for doing so would be to provide for an effective and efficient feature selection solution for many practical problems (Deng2; Abstract).


Response to Arguments

	Applicant’s arguments and amendments, filed on 6/29/2021, with respect to the 35 U.S.C. § 101 rejection of claims 1-2, and 5 have been fully considered but are not persuasive.

	Applicant has not provided any arguments or evidence as to why the 35 U.S.C. § 101 rejection of claims 1, 2, and 5 should be withdrawn.  As stated above in the 101 rejection, claims 1, 2, and 5, as amended, are still drawn to abstract ideas without any additional elements that integrate the abstract ideas into a practical application or provide significantly more than an abstract idea.  Accordingly, the 35 U.S.C. § 101 rejection of claims 1-2, and 5 STANDS.

Applicant’s arguments and amendments, filed on 6/29/2021, with respect to the 35 U.S.C. § 101 rejection of claims 7, 10-13, and 16-20 have been fully considered but are persuasive. The 35 U.S.C. § 101 rejection of claims 7, 10-13, and 16-20 is withdrawn.

Applicant’s arguments and amendments, filed on 6/29/2021, with respect to the 35 U.S.C. § 103  rejection of independent claims 1, 7, and 13 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1, 7, and 13.  Podgorny and Pobbathi are now being used to render claim 1 obvious under 35 USC § 103 and Podgorny, Pobbathi, and Deng1 are now being used to render claims 7 and 13 obvious under 35 USC § 103.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DeepaLakshmi et al., “Empirical Study of Feature Selection Methods for High Dimensional Data”, Oct. 2016, Indian Journal of Science and Technology, Vol 9(39), pp. 1-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the Specification appears to provide sufficient support for “a step for determining significant features” and “a step for determining correlations” in at least paragraphs [0067] and [0071] and Figure 3 of the originally filed specification.